          Case 1:21-cv-06886-KPF Document 6 Filed 08/19/21 Page 1 of 4


                                                                                                           Avery S. Mehlman
                                                                                                                            Partner
                                                                                                               Phone:   212.592.5985
                                                                                                                 Fax:   212.545.3424
                                                                                                          amehlman@herrick.com


                                                                             August 18, 2021




                                                                                  MEMO ENDORSED
Via ECF

Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

       Re:     Moshe Chaim Panzer v. Joel Epstein, Docket No. 1:21-cv-06886

Dear Judge Failla:

        This firm represents Petitioner Moshe Chaim Panzer in the above-captioned special
proceeding commenced under New York Civil Practice Law and Rules (“CPLR”) Article 75.
Please accept this letter motion pursuant to 28 U.S.C. 1447(c) to remand this action to the Supreme
Court of the State of New York, County of New York, and for an award of attorneys’ fees.

         This Court lacks subject matter jurisdiction over this case. By way of brief background,
Petitioner and Respondent—both New York residents—are co-owners of Fabuwood Cabinetry,
Corp. (the “Company”), a corporation existing under the laws of the State of New York with a
principal place of business in Newark, New Jersey. Respondent recently commenced a premature
and improper American Arbitration Association proceeding purportedly pursuant to the terms of
the parties’ shareholders agreement. Through the arbitration, Respondent seeks a forced buyout
of Petitioner’s shares in the Company. In response, on Friday, August 13, 2021, Petitioner brought
a special proceeding in New York State Supreme Court under CPLR Article 75 to permanently
stay the arbitration for Respondent’s failure to satisfy numerous contractual conditions precedent
to arbitration. Pearls St. Dev. V. Conduit and Found. Corp., 41 N.Y.2d 167, 170 (1976) (Holding
that “the issue of compliance with express conditions precedent to arbitration is a question at least
initially for the court, not the arbitrator.”). In connection with the proceeding, Petitioner moved
by order to show cause for a temporary restraining order to stay the arbitration and to enjoin
Respondent from committing the company to further indebtedness during the pendency of the
proceeding.

        Then, on the following Monday—August 16, 2021—while the order to show cause was
still under review by the court, Respondent removed the proceeding to federal court on the basis
that there is federal jurisdiction over this proceeding under 9 U.S.C. § 202, or the Convention on
the Recognition and Enforcement of Foreign Arbitrable Awards, otherwise known as the New
York Convention (the “Convention”).

HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500



System.Object[]
          Case 1:21-cv-06886-KPF Document 6 Filed 08/19/21 Page 2 of 4




Page 2

        Removal pursuant to Convention was abjectly improper, as this dispute is no way
implicates a foreign arbitration or a foreign arbitrable award. According to the Second Circuit,
“[t]he goal of the Convention is to promote the enforcement of arbitral agreements in contracts
involving international commerce so as to facilitate international business transactions and to
unify the standards by which agreements to arbitrate are observed.” Smith/Enron Cogeneration
Ltd. P'ship v. Smith Cogeneration Int'l, Inc., 198 F.3d 88, 92 (2d Cir.1999) (emphasis supplied).
To this end, the Second Circuit uses a four-part test to determine if an arbitration agreement falls
under the Convention: (1) there must be a written agreement; (2) it must provide for arbitration in
the territory of a signatory of the convention; (3) the subject matter must be commercial; and (4)
it cannot be entirely domestic in scope.” Id. “Where, as here, jurisdiction is asserted by a
defendant in a removal petition, it follows that the defendant has the burden of establishing that
removal is proper.” United Food & Commercial Workers Union, Local 919 v. CenterMark Props.
Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir.1994).

         Here, the arbitration in question is entirely domestic in scope. The underlying dispute is
between two New York residents over ownership interest in a New York corporation. Likewise,
the proceeding commenced in state court was to stay an improper domestic AAA arbitration
purportedly commenced under the terms of the parties’ shareholders agreement, annexed hereto
as Exhibit A. Paragraphs 4 and 5 of Respondent’s Arbitration Demand in the AAA proceeding
even acknowledges that both parties are residents of New York, with Respondent residing in
Monroe, NY and Petitioner residing in Brooklyn, NY. (ECF No. 4-1 at pdf page 92 and 93).
Furthermore, the operative contract containing the arbitration provision acknowledges that the
Company is a New York corporation. (Id. at pdf page 21). Thus, contrary to the averments in
Respondent’s Notice of Removal, this agreement is entirely between citizens of the United States
and the subject property interest—i.e., the shares of the Company—is entirely located in the United
States and envisages no performance or enforcement abroad. See, e.g., Coastal States Trading,
Inc. v. Zenith Nav. S. A., 446 F. Supp. 330, 341 (S.D.N.Y. 1977) (Holding that the Convention has
no bearing on agreements between citizens of the United States.). Because there is no federal
jurisdiction here, this case should be quickly remanded to state court.

        Additionally, this Court should award Petitioner’s attorneys' fees and costs, which they
incurred in seeking to remand this matter, because Respondent had no remotely reasonable basis
for removal. Under 28 U.S.C. § 1447(c), this Court may award costs and actual expenses,
including attorney's fees, incurred by the non-removing party as a result of an improper removal.
See Sherman v. A.J. Pegno Constr. Corp., 528 F. Supp. 2d 320, 331 (S.D.N.Y. 2007) (awarding
costs and attorney's fees incurred by plaintiff in opposing defendant's improper removal); Lynch
v. Waldron, No. 05 CIV. 2274 (GEL), 2005 WL 1162453, at *2 (S.D.N.Y. May 17, 2005) (same).
On the face of Respondent’s own arbitration demand, there is no jurisdiction here. Worse yet,
Respondent’s motive for removal was pure gamesmanship and an attempt to avoid the impending
entry of a temporary restraining order. Hence, considering the “overall fairness given the nature
of the case, the circumstances of remand, and the effect on the parties,” the Court should grant


                                                                                          System.Object[]
           Case 1:21-cv-06886-KPF Document 6 Filed 08/19/21 Page 3 of 4




Page 3

Petitioner’s request for attorney’s fees and cost. Morgan Guar. Tr. Co. of New York v. Republic
of Palau, 971 F.2d 917, 924 (2d Cir. 1992) (awarding costs and attorney’s fees incurred by
plaintiffs in opposing improperly removed cases for lack of subject matter jurisdiction); G&H
Partners AG v. Wextrust Cap., LLC, No. 07 CIV. 9803 (DLC), 2008 WL 65102, at *3 (S.D.N.Y.
Jan. 4, 2008) (same).

        Finally, the Court need not wait for Respondent’s response to this letter to remand this
matter to state court and may do so sua sponte because of the facial and undeniable lack of subject
matter jurisdiction here. Mitskovski v. Buffalo & Fort Erie Pub. Bridge Auth., 435 F.3d 127, 133
(2d Cir. 2006); O'Neill v. Target Corp., No. 21CV3262PKCARL, 2021 WL 2634880, at *1
(E.D.N.Y. June 25, 2021).

       For the reasons stated above, Petitioner respectfully request that this Court (1) remand this
case to the Supreme Court of the State of New York, County of New York, and (2) order
Respondent to pay Petitioner’s attorneys' fees incurred in obtaining remand.



                                                             Respectfully submitted,

                                                             /s/ Avery S. Mehlman

                                                             Avery S. Mehlman




cc:      All parties appearing via ECF.




                                                                                          System.Object[]
            Case 1:21-cv-06886-KPF Document 6 Filed 08/19/21 Page 4 of 4
The Court is in receipt of Petitioner's letter motion to remand this
action to the New York Supreme Court. (Dkt. #5). Respondent is hereby
ORDERED to submit a letter in opposition to Petitioner's submission by
August 20, 2021, at 10:00 a.m.

The parties are further ORDERED to appear for a telephone conference
regarding Petitioner's motion to remand on August 20, 2021, at 3:00 p.m.
The dial-in information is as follows: At 3:00 p.m. the parties shall
call (888) 363-4749 and enter access code 5123533. Please note, the
conference will not be available prior to 3:00 p.m.

The Clerk of Court is directed to terminate the pending motion at
docket entry 5.

Date:     August 19, 2021             SO ORDERED.
          New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
